

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) is entered into by
and between Darren Jensen (“Employee”) and LifeVantage Corporation, a Delaware
corporation (the “Company” or “Employer”) (together the “Parties”) in
consideration for and as condition precedent to Employer providing the
separation benefits to Employee as set forth below. It is understood and agreed
that Employer is not obligated to provide all of such separation benefits under
the terms of the Amended Employment Agreement (as defined below) and that
Employer is providing such separation benefits as a direct result of Employee’s
willingness to agree to the terms hereof. Certain terms, not otherwise defined
herein, shall have the meaning ascribed to them in the Amended Employment
Agreement.
In order for this Agreement to become effective, Employee must deliver to
Employer (to the attention of Michelle Oborn-Virchow, Senior VP Human Resources
at 9785 S. Monroe Street, Suite 400, Sandy, UT 84070) this properly signed and
dated Agreement before 5:00 pm Mountain Time on September 24, 2020 (21 days from
Termination Date as defined below) or else it will be irrevocably determined
that Employee has decided to not execute this Agreement and this Agreement shall
be of no force or effect. This Agreement will become effective only if it has
been timely executed by the Employee and the revocation period has expired
without revocation by Employee as set forth in Section 13(d) below. By signing
below and timely delivering a signed Agreement to Employer, Employee
acknowledges and agrees to each of the following terms and conditions:
RECITALS
A.Employee was an employee of the Company and most recently served as its
President and Chief Executive Officer, pursuant to an amended and restated
employment agreement with the Company with an effective date of January 8, 2019
(the “Amended Employment Agreement”).
B.Employee and Employer mutually agreed to terminate Employee’s employment with
Employer effective on September 3, 2020 (the “Termination Date”).
C.Notwithstanding such mutual agreement to terminate Employee’s employment with
Employer and in consideration of Employee’s timely signature on this Agreement
and lapse of the revocation period prescribed herein without revocation of
Employee’s signature, Employer shall provide the compensation as set forth in
this Agreement.
AGREEMENT
NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, Employer and Employee covenant
and agree as follows:
1.Effect of Termination. Employee and Employer acknowledge and agree that
Employee is willingly terminating his duties with Employer and that as of the
Termination Date, Employee shall be deemed to have immediately resigned from all
positions as an officer and/or director with the Employer and with any of
Employer’s affiliates or subsidiaries.
2.Severance Benefits.
a. In addition to any Accrued Pay due Employee for actual work performed up to
and including the Termination Date, in consideration for Employee entering into
this Agreement, Employee shall receive (i) severance compensation as outlined in
Section 9(c) of the Amended Employment Agreement and (ii) Employer-paid health
insurance coverage through December 31, 2020 (the “COBRA Benefit”). Pursuant to
Section 9(c) of the Amended Employment Agreement, Employee will receive payments
equal in the aggregate to $275,000, which represents six (6) months of
Employee’s base salary, less all applicable withholdings. The payments shall be
paid to Employee in cash, in substantially equal monthly installments payable
over the twelve (12) month period following the Termination Date, provided,
however, the first payment (in an amount equal to two (2) months (2/12) of such
severance payments) shall be made on the sixtieth (60th) day following the
Termination Date. The COBRA Benefit will be subject to Employee’s timely
election for continued coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), will be paid by Employer in the same proportion
monthly as Employer pays for health insurance coverage for active employees, and
will expire prior to December 31, 2020 in the event of either (i)



--------------------------------------------------------------------------------



the expiration of Employee’s continuation coverage under COBRA or (ii)
Employee’s eligibility for substantially equivalent health insurance coverage in
connection with new employment or self-employment, whichever occurs first.
b. Employee has previously been granted the equity awards listed on Exhibit A
attached hereto, all of which were granted pursuant to Employer’s 2017 Long-Term
Incentive Plan, as amended (the “Plan”). As additional consideration for
Employee entering into this Agreement, Employee will remain eligible to vest in
the equity awards set forth in Table 1 on Exhibit A, in accordance with the
terms set forth therein during the Consulting Term (as defined below). For
purposes of clarification, Employee will not be eligible to vest during the
Consulting Term in the equity awards set forth in Table 2 on Exhibit A,
notwithstanding anything to the contrary in any award agreement governing such
equity awards, and such equity awards will expire and terminate, to the extent
unvested, as of the Termination Date. Employee’s options to purchase shares of
Employer’s Common Stock, to the extent vested as of the Termination Date will
remain exercisable following the Termination Date in accordance with the Plan
and the applicable stock option agreements. Following the Termination Date and
until the end of the Consulting Term (as defined below), Employee covenants and
agrees to manage any selling activity with respect to the Company’s common stock
such that he will not sell or cause to be sold more than 7,500 shares of the
Company’s common stock during any trading day.
c. As a condition to receiving (and continuing to receive) the payments and
other severance benefits provided in this Section 2, Employee must: (a) within
not later than twenty-one (21) days after the Termination Date, execute and
deliver to Employer this Agreement and (b) not revoke, and remain in full
compliance with this Agreement. Employee shall not be entitled to accrue any
employee benefits subsequent to the Termination Date.
3.Consulting Relationship. In consideration of the severance benefits set forth
in Section 2 above, Employee hereby agrees to provide consulting services on an
as needed basis through January 1, 2022 (the “Consulting Term”) in order to
assist in promoting a smooth transition of his duties to employees designated by
Employer’s Chairman of the Board of Directors or acting or then-current
President or Chief Executive Officer. Employee agrees and understands that he
will provide these consulting services as an independent contractor. Employee
may provide these consulting services from his residence, unless requested by
Employer’s Chairman of the Board of Directors or acting or then-current
President or Chief Executive Officer, or his or her designee, to travel within
the United States, or appear in the Employer's offices, in the ordinary course
of completing assignments, which the Employer may assign with reasonable notice
and expectations consistent with Employee's experience and expertise. Employer
will reimburse Employee for all reasonable expenses incurred in performing his
duties under this Agreement; provided that Employee has obtained prior approval
from Employer’s Chairman of the Board of Directors or acting or then-current
President or Chief Executive Officer or his or her designee for such expenses.
4.Litigation Support. In consideration of the severance benefits set forth in
Section 2 above, Employee hereby agrees to participate, as requested, in any of
Employer’s legal matters that were ongoing as of the Termination Date or that
may arise in the future and relate to matters alleged to have occurred during
the time period during which Employee served as the Company’s President and
Chief Executive Officer (the “Legal Matters”). Such participation may include,
without limitation, interviews with attorneys, depositions, acting as a witness
and legal discovery. Employee agrees that, as requested by Employer’s Board of
Directors, the Chairman of the Board of Directors or its then-current President
or Chief Executive Officer, Employee will travel within the United States to
perform these duties. Employer shall give reasonable notice for any such travel.
Employer will reimburse Employee for all reasonable expenses incurred in
performing his duties under this Section, provided that Employee has obtained
prior approval from Employer’s then-current President or Chief Executive Officer
or his or her designee for such expenses. Employer will also continue to support
and participate in Employee’s defense in the Legal Matters, to the extent
Employee is personally named in such Legal Matters.
5.Communications. Employee hereby agrees that any communications, written or
oral, regarding his service at Employer and his departure therefrom shall be
wholly consistent with messaging provided by Employer. Employee agrees that he
will not proactively communicate with investors, employees or distributors
regarding his departure, but will respond appropriately to any inquiries with
respect thereto.
6.Release and Covenant Not to Sue. In exchange for the severance benefits set
forth in Section 2 above, to the fullest extent permitted by applicable law,
Employee hereby fully and forever unconditionally releases and discharges
Employer, all of its past, present and future parent, subsidiary, affiliated and
related corporations, their



--------------------------------------------------------------------------------



predecessors, successors and assigns, together with their divisions and
departments, and all past or present officers, directors, employees, insurers,
attorneys and agents of any of them (hereinafter referred to collectively as
"Releasees"), and Employee covenants not to sue or assert against Releasees in
any forum, for any purpose, any or all claims, administrative complaints,
demands, actions and causes of action, of every kind and nature whatsoever,
whether at law or in equity, and both negligent and intentional, including but
not limited to any arising from or in any way related to Employee's employment
or separation from Employer, based in whole or in part upon any act or omission,
occurring on or before the date of this general release, without regard to
Employee's present actual knowledge of the act or omission, which Employee may
now have, or which he, or any person acting on Employee's behalf may at any
future time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, including but not limited to the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the National Labor Relations Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, the Utah Labor Code and any other state or federal laws, excepting
only any claim for worker's compensation, unemployment compensation, COBRA
rights, and any vested rights under any ERISA benefit plan. Employee does not
waive or release any rights arising after the date of execution of this
Agreement. Employee further agrees that he will not in any manner encourage,
counsel, participate in or otherwise assist any other party in the presentation
or prosecution of any disputes, differences, grievances, claims, charges or
complaints by any third party against any of the Releasees, unless Employee is
legally required to participate in any such matter pursuant to an enforceable
subpoena or other court order to do so. Employee also agrees both to immediately
notify the Employer’s Board of Directors upon receipt of any such subpoena or
court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order to the Employer’s Board of Directors.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide any counsel or assistance.
7.Protection of Confidential Information. Employee hereby acknowledges that
Employee remains subject to and agrees to abide by any and all existing duties
and obligations respecting confidential and/or proprietary information of
Employer, including any Confidentiality Agreement as referenced in Section 11 of
the Amended Employment Agreement.
8.Confidentiality of Agreement. Employee agrees to keep the facts and terms of
this Agreement confidential, except Employee may disclose the substance of this
Agreement to his spouse, legal counsel, and financial or tax advisor, upon
condition that such persons be advised by Employee of employee's confidentiality
obligations hereunder and advise such persons that any disclosure by them will
be deemed a disclosure by Employee.
9.Return of Company Property. Employee represents that he has returned to
Employer, and has not retained, all of Employer's property, including documents,
data (and any copies thereof), equipment, computer equipment, video equipment,
audio equipment and cameras of any nature and in whatever medium, including all
Employer data, files and images that are stored on Employee’s personal computers
and equipment. Employee also represents that he has returned to Employer any
building key(s), security cards, credit cards and any information he has
regarding the Employer's practices, procedures, trade secrets, customer or
distributor lists or employee lists. Employee understands and agrees that any
outstanding expense reports that Employee intends to complete must be submitted
to Employer within thirty (30) days of the Termination Date.
10.Mutual Non-Disparagement. Employee hereby acknowledges and agrees to not make
or publish any negative or disparaging comments whatsoever about Employer, its
products or services, or any of its directors, officers, employees, independent
distributors, agents or contractors, except as expressly required by applicable
law. Employer agrees to direct its current executives, officers, and directors
to not make any negative or disparaging comments about Employee, except as
expressly required by applicable law. This obligation includes verbal or written
statements made by or caused to be published by Employer or Employee in any
forum or through any medium, including every social media platform and
electronic medium.
11.Non-Competition and Non-Solicitation. Employee hereby acknowledges and agrees
to abide by any and all existing duties and obligations regarding
non-competition and solicitation of Employer’s employees, independent
distributors, customers and consultants, including those set forth in Section 17
of the Amended Employment Agreement.



--------------------------------------------------------------------------------



12.Obligation to Honor Covenants in the Amended Employment Agreement. Employee
acknowledges and agrees that Employee remains bound by and is obligated to honor
and fulfill all of Employee’s covenants and obligations in the Amended
Employment Agreement, without regard to whether such covenants and obligations
are rehearsed or referenced in this Agreement, including, without limitation the
covenants delineated in Sections 17 and 18 of the Amended Employment Agreement.
13.Compliance with Older Workers Benefits Protections Act.
a. Employer hereby advises Employee in writing, and Employee acknowledges and
represents that Employee is hereby advised to consult with an attorney of his
own choice prior to executing this Agreement. Employee acknowledges and
represents that Employee has had the opportunity to consult with an attorney
before signing this Agreement, and Employee either has done so, or has
voluntarily chosen not to consult with an attorney. Employee acknowledges and
represents that this Agreement is written in a manner which is understandable
and that this Agreement is entered into under Employee’s own free will and
without duress or coercion from any person or entity.
b. Employee acknowledges and agrees that the release of claims under the Age
Discrimination in Employment Act contained in this Agreement is given by
Employee in exchange for consideration provided by this Agreement which is in
addition to anything of value to which Employee would otherwise be entitled
without this Agreement. Employee does not waive any rights or claims that may
arise after the execution date of this Agreement.
c. Employer hereby informs Employee in writing, and Employee acknowledges and
represents that Employee has been informed that Employee has twenty-one (21)
days within which to consider this Agreement and that this Agreement will remain
available for acceptance by Employee for this twenty-one day period, commencing
on the date this Agreement is provided to Employee, as indicated in the second
paragraph of this Agreement. Employee may accept this Agreement by signing the
Agreement and returning it to the attention of Michelle Oborn-Virchow, Senior VP
Human Resources, at 9785 S. Monroe Street, Suite 400, Sandy, UT 84070 within the
21-day consideration period.
d. Employer hereby informs Employee in writing, and Employee acknowledges and
represents that Employee has been informed that Employee has the right to
rescind this Agreement for a period of seven (7) days following the date upon
which Employee executes this Agreement. Should Employee choose to exercise this
right, Employee agrees that any such notice must be provided to and received by
Employer in writing prior to lapse of the seven-day revocation period. Any such
revocation must be in writing and delivered by certified mail to Michelle
Oborn-Virchow, Senior VP Human Resources, at 9785 S. Monroe Street, Suite 400,
Sandy, UT 84070.
e. It is understood and agreed by the Parties hereto that if Employee timely
exercises Employee’s right of revocation, Employer shall have no obligations to
Employee whatsoever under the Amended Employment Agreement or this Agreement and
that all of the obligations, representations and warranties made by Employer in
this Agreement shall be null and void.
GENERAL PROVISIONS
14.Compliance with Code Section 409A. This Agreement is intended to comply with
the applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and shall be limited, construed and interpreted in
a manner so as to comply therewith. Each payment made pursuant to any provision
of this Agreement shall be considered a separate payment and not one of a series
of payments for purposes of Code Section 409A. While it is intended that all
payments and benefits provided under this Agreement to Employee will be exempt
from or comply with Code Section 409A, Employer makes no representation or
covenant to ensure that the payments under this Agreement are exempt from or
compliant with Code Section 409A. Employer will have no liability to Employee or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt or compliant.
In addition, if upon the Termination Date, Employee is then a “specified
employee” (as defined in Code Section 409A), then solely to the extent necessary
to comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, Employer shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following the Termination Date until the earlier of (i) the first
business day of the seventh (7th)



--------------------------------------------------------------------------------



month following the Termination Date or (ii) ten (10) days after Employer
receives written confirmation of Employee’s death. Any such delayed payments
shall be made without interest.
15.No Admission. The Parties expressly agree and acknowledge that this Agreement
cannot be construed as an admission of or evidence of wrongdoing with respect to
the termination of Employee, nor is it an admission of or evidence that Employee
or any employee of Employer is other than an at-will employee.
16.Non-Assignment of Rights. Employee warrants that he has not assigned or
transferred any right or claim described in the general release above.
17.No Reliance on Extraneous Information. Employee acknowledges that, in signing
this Agreement, Employee is not relying on any information provided to Employee
by Employer, nor is Employee relying upon Employer to provide any information
other than as contained in this Agreement.
18.Modification. No provision of this Agreement shall be amended, waived or
modified except by an instrument in writing signed on the Company’s behalf by
its Chairman of the Board of Directors and by Employee.
19.Voluntary Execution. Employee hereby represents that Employee has read and
understands the contents of this Agreement, that no representations other than
those contained herein have been made to induce Employee or to influence
Employee to execute this Agreement, but that Employee executes this Agreement
knowingly and voluntarily, after having been advised to seek independent legal
counsel of Employee's own choosing.
20.Severability. If any provision of this Agreement is held to be invalid,
illegal, or unenforceable by any court of competent jurisdiction for any reason,
the invalid or unenforceable portion shall be deemed severed from this Agreement
and the balance of this Agreement shall remain in full force and effect and be
enforceable in accordance with the non-severed provisions of this Agreement.
21.Integration. This Agreement contains the entire agreement and supersedes all
prior agreements between the Parties relating to the subject matter hereto. This
Agreement shall not be amended or otherwise modified in any manner except in a
writing executed by the Parties hereto. The Parties further acknowledge that
they are not relying on any information or representations other than those
recited in this Agreement.
22.Rights of Non-Parties. All persons or entities against whom claims are
released or waived by this Agreement are either party to or intended
beneficiaries of this Agreement and shall have the same right and ability to
enforce the release or waiver provided by this Agreement as though a party and
signatory hereto.
23.Governing Law; Arbitration. This Agreement shall be subject to the same
provisions of governing law and arbitration as set forth in Section 14 of the
Amended Employment Agreement. Employee hereby acknowledges and agrees to the
exclusive jurisdiction of the courts located in the State of Utah for any matter
related to this Agreement and agrees that in all cases, this Agreement shall be
interpreted according to the laws of the State of Utah, without regards to
conflict of laws provisions.
24.Attorney's Fees. In any action to interpret or enforce the terms of this
Agreement, the prevailing Party shall be entitled to recover its costs,
including reasonable attorney's fees, in addition to any other relief to which
such Party may be entitled.
25.Binding Against Heirs. This Agreement is binding upon the Parties hereto and
their heirs, successors and assigns.
26.Non-Waiver. No failure to exercise or enforce or delay in exercising or
enforcing, or partial exercise or enforcement of, any right, obligation or
commitment under this Agreement shall constitute a waiver thereof, nor shall it
preclude any other or further exercise or enforcement of any right, obligation
or commitment under this Agreement.
27.Signature by Counterparts. This Agreement may be executed in two or more
counterpart(s), each of which shall be valid and enforceable as an original
signature as though all original signatures had been obtained on the signature
page of this Agreement.
28.Facsimile or Electronic Signatures. A fully executed facsimile or electronic
copy and/or photocopy of this Agreement is legally enforceable and binding the
same as the original Agreement.



--------------------------------------------------------------------------------





[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



29.Incorporation of Recitals. The recitals set forth on page 1 hereof are hereby
made a part of this Agreement and are incorporated by this reference.


ACCEPTED AND AGREED:


Darren Jensen
/s/ Darren Jensen
Date: 09/04/2020


LIFEVANTAGE CORPORATION:
/s/ Garry Mauro
Garry Mauro, Chairman of the Board of Directors
Date: 09/05/2020













--------------------------------------------------------------------------------



Exhibit A


Summary of Equity Awards


Table 1


The following equity awards shall be subject to continued vesting during the
Consulting Term, subject to Employee’s continued compliance with his obligations
under the Agreement, including Employee continuing to provide consulting
services during the Consulting Term as requested:



Date of GrantType of AwardNumber of Shares Underlying Original AwardExercise
Price Per Share (for stock options)Shares Vested as of Termination DateShares
Unvested as of Termination DateShares Subject to Continued Vesting during
Consulting TermShares Not Eligible for Vesting during Consulting
Term1/08/2019RSU128,000N/A64,00064,00064,000
(1)08/28/2020RSU10,303N/A010,30310,303 (2)0



1.The shares subject to this equity award will be subject to continued vesting
during the Consulting Term as follows:
•10,667 shares on 10/1/2020
•10,666 shares on 1/1/2021
•10,667 shares on 4/1/2021
•10,667 shares on 7/1/2021
•10,666 shares on 10/1/2021
•10,667 shares on 1/1/2022


2.10,303 shares will be eligible to vest on 8/28/2020.




Table 2


The following equity awards will not be eligible for continued vesting during
the Consulting Term and to the extent unvested as of the Termination Date will
expire and/or be forfeited in their entirety as of such date:



Date of GrantType of AwardNumber of Shares Underlying Original AwardExercise
Price Per Share (for stock options)Shares Vested as of Termination DateShares
Unvested as of Termination Date2/2/2018Stock
option136,000$4.44113,33322,6671/8/2019RSU35,053N/A23,36911,6841/8/2019PRSU56,712N/A37,80818,90412/5/2019RSU26,937N/A026,93712/5/2019PRSU13,739N/A013,739


